Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 14, the prior of record fails to teach or suggest a terminal device and a method comprising receiving, by the terminal device, channel indication information from the access network device on a physical control channel, wherein the channel indication information indicates a first target channel resource in a target channel resource set; determining, by the terminal device, a channel resource set of the V channel resource sets as the target channel resource set; determining, by the terminal device, a second target channel resource from the first target channel resource according to [[a |]the quantity of bits of uplink control information (UCI), wherein a size of the second target channel resource is smaller than a size of the first target channel resource; and sending, by the terminal device, the UCI to the access network device on the second target channel resource.
Regarding independent claims 7 and 21, claims 7 and 21 claimed a method and a network device that have similar features as claims 1 and 14 have.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472